Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 1 of 20

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF CONNECTICUT = ane eee
FARVA JAFRI,
Plaintiff,
v. Civil Action No.: 3:31 CU 436 KAD)
THE TOWN OF NEW CANAAN, JURY TRIAL DEMANDED
STACEY MILTENBERG,

In her individual and official capacity, PAMELA CRUM,
In her individual and official capacity, LISA PIA,

In her individual and official capacity,

PETER OGILVIE, In his individual and official capacity,
STUART STRINGFELLOW, in his individual and official
Capacity, THE NEW CANAANITE—NEWSHOUND LLC,
MICHAEL DINAN, NEW CANAAN ADVERTISER,
GRACE DUFFIELD, STAMFORD ADVOCATE,
ALFRED BRANCH, PATCH.COM and

GREGORY “GREGG” HILTON

Defendants.

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

Plaintiff Farva Jafri (“Jafri”), an attorney, brings this complaint pro se under 42 U.S.C. §
1983 for damages resulting from the Deprivation of Civil Rights and other claims inflicted upon

Plaintiff by Defendants. She alleges the following upon information and belief:

CKG D NAT O AIM

1. The town of New Canaan is located in Fairfield County, Connecticut. Despite its relatively
small size, the town has been plagued by scandals in the past five years'. With a population slightly
above 20,000 people, the town is 95.27% White’, with almost no racial diversity. This is far higher

than the state average, which indicates that Connecticut is 81.41% White, over six percentage points

 

' https://newcanaanite.com/new-canaan-man-49-charged-with-operation-of-a-drug-factory- 1270236;
https://time.com/5366477/new-canaan-connecticut-lunch-ladies-stolen-cafeteria-money/;
https://abcnews.go.com/US/connecticut-mystery-timeline-disappearance-mom-jennifer-
dulos/story?id=63 500830
* https://en.wikipedia.org/wiki/New_Canaan, Connecticut#Demographics

1
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 2 of 20

in “Whiteness” above the national average’.

2. Prior to the lynching of George Floyd‘, racism was a mere blip on the map in the United
States. Many brown and black men and women had been subjected to the throes of institutional
racism, police brutality and subtle discrimination for decades. The latest rise in hate crimes against
members of the AAPI community is just another indication of White Supremacy and Privilege,
and structural, yet systematic, discrimination of all people of color at all levels of government in
America.

3. On May 31, 2020, Dahleen Glanton of the Chicago Tribune published the article, “White
America, if you want to know who’s responsible for racism, look in the mirror.” As Ms.
Glanton poignantly notes about a White person’s reaction to racism,

But somehow, white people always find a way to get over it. You post your angst on social
media to show which side you’re on. And while the stories make their way through the news
cycle, you and your friends lament how awful racism is. But you are wrong. White people,
you are the problem. Regardless of how much you say you detest racism, you are the sole
reason it has flourished for centuries. And you are the only ones who can stop it.

4. Institutional racism and white privilege have long been problems in the United States. A
Google search of “institutional racism in the US” yields 43.2 million results, with political parties
putting the issue at the top of their agendas’.

5. The Transnational Racial Justice Initiative published a report in March 2001 titled, “The
Persistence of White Privilege and Institutional Racism in US Policy.”* This report, written over

twenty years ago, consists of the same issues people of color (“POCs”) face in 2021. Until the

 

3 http://zipatlas.com/us/connecticut.htm
* https://www.opendemocracy.net/en/opendemocracyuk/george-floyd-was-lynched/
> https://spectrumnews 1 .com/ca/la-west/public-safety/202 1/07/02/facing-increase-in-anti-aapi-hate-crimes--
asian-women-learn-self-defense-
° https://www.chicagotribune.com/columns/dahleen-glanton/ct-racism-white-people-george-floyd-
2020053 1-tmdbj520wnc7fegdargh75k4qq-story.html
7 https://www.washingtonpost.com/politics/new-deal-law-racism/202 1/06/1 1/bd3a26 12-ca2c-1 leb-93fa-
9053a95eb9f2_story.html
8 https://www.raceforward.org/sites/default/files/pdf/303 pdf. pdf

2
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 3 of 20

1940s, towns and cities incorporated explicit instructions restricting non- Whites from living in their
municipalities. Id. at 199. Municipalities were eventually restricted from enforcing these policies
explicitly, so towns and cities crafted new ways to keep POCs out of their communities — through
restrictions that kept affordable housing out of their communities, thereby excluding low-income
POCs. Id. Exclusionary land use has been driven by racial animus, and in some instances, is now
worse than it has ever been. Id. at J 201-205. New Canaan, CT, located along the “Gold Coast”
of Connecticut, is the poster child of this structural racism.

6. Racism and bigotry are not mere catch-phrases anymore or things that are spoken about
only when we hear about physical attacks against Asians, police brutality against Blacks,
harassment of Hispanics, or the implementation of Muslim bans by former presidents. The Biden
Administration lists racial equality as an immediate priority?. The CDC Director declared racism
as a “serious public health crisis.”'° States and cities have followed suit in declaring racism a
serious public health crisis, and even the state of Connecticut has followed suit.!! Though Islam is
a religion, not a race, Islamophobia is more prevalent than not in the United States as well. Fifty-
two percent of Americans state that they do not have respect for Muslims. !*

7. Unfortunately, the racist and bigoted actions (under color of law and government authority)
of Pamela Crum, Stacy Miltenberg, Lisa Pia, Stuart Stringfellow and Peter Ogilvie, all White
individuals who work and/or live in New Canaan, are part of a pattern of discrimination perhaps all
institutionally racist, White-dominant towns engage in — especially in towns that maintain over 95%
of white dominance.

8. This action seeks declaratory, injunctive and equitable relief, as well as monetary damages,

 

* https://www.whitehouse.gov/priorities/
© https://www.npr.org/202 1/04/08/985524494/cdc-director-declares-racism-a-serious-public-health-threat
'l https://ctmirror.org/202 1/05/18/bill-declaring-racism-a-public-health-crisis-in-connecticut-wins-approval-
in-senate/
'2 https://news.gallup.com/poll/157082/islamophobia-understanding-anti-muslim-sentiment-west.aspx
3
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 4 of 20

to redress Defendants’ unlawful and racist practices, in violation of 42 U.S.C. Section 1983 and tort
law.

9. As set forth below, Plaintiff was subjected to discrimination and unequal treatment,
committed by public officials under the color of law, defamation, false light libel and tortious
assault.

10. The government, namely the Town of New Canaan, targeted Plaintiff for her race and

religion under the color of law.
JURISDICTION AND VENUE
tL The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this action

involves federal questions regarding the government’s deprivation of Plaintiff's rights under 42
U.S.C. § 1983. The Court has supplemental jurisdiction over Plaintiffs’ related claims arising

under State and local law pursuant to 28 U.S.C. § 1367(a).
2 Pursuant to 28 U.S.C. § 1391 and 29 U.S.C. § 1132(e), venue is proper in this district

because a substantial part of the events or omissions giving rise to this action, including the

unlawful employment practices alleged herein, occurred in this district.

PARTIE

13. Plaintiff, Farva Jafri, is a Muslim, dual Pakistani and American citizen, of Pakistani

ethnicity and Asian race. She is a self-employed attorney and an individual who is a resident of

the State of New York.
14. Defendant Town of New Canaan is a municipality in the State of Connecticut.

15. Defendant Pamela Crum is a White resident of the State of Connecticut. She serves as

the Parking Commissioner for the Town of New Canaan. Defendant Crum was acting under color
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 5 of 20

of state law for the Town of New Canaan at all times material.

16. Defendant Stacy Miltenberg is a White resident of the State of New York. She serves as
the Parking Manager for the Town of New Canaan. Defendant Miltenberg was acting under color
of state law for the Town of New Canaan at all times material.

17. Defendant Lisa Pia is a White resident of the State of Connecticut. She serves as
Parking Enforcement Officer for the Town of New Canaan. Defendant Pia was acting under color
of state law for the Town of New Canaan at all times material.

18. Defendant Peter Ogilvie is a White resident of the State of Connecticut. He serves as the
Chairman for the Parking Commission for the Town of New Canaan. Defendant Ogilvie was
acting under color of state law for the Town of New Canaan at all times material.

19. Defendant Stuart Stringfellow is a White resident of the State of Connecticut. He served
on the Parking Commission at all times relevant for the Town of New Canaan. Defendant
Stringfellow was acting under color of state law for the Town of New Canaan at all times material.

20. Defendant Michael Dinan is a resident of the State of Connecticut. He is a reporter,
owner and editor of The New Canaanite.

21. Defendant The New Canaanite, legally known as Newshound LLC, is a domestic
business corporation with its principal place of business at 140 Elm Street, New Canaan, CT
06840.

22. Defendant Grace Duffield is a resident of the State of Connecticut. She is a reporter for
the New Canaan Advertiser, a subsidiary of Hearst Connecticut Media Group, with its principal
place of business at 301 Merritt 7, Suite 1, Norwalk, CT 06851.

23. Defendant New Canaan Advertiser is a domestic business corporation with its principal
place of business, upon information and belief, at 301 Merritt 7, Suite 1, Norwalk, CT 06851.

24. Defendant Alfred Branch is a resident of the State of Connecticut. He is an editor for

5
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 6 of 20

Patch Media.

25. Defendant Stamford Advocate is a domestic business corporation with its principal place
of business, at 301 Merritt 7, Suite 1, Norwalk, CT 06851.

26. Defendant Patch.com is a domestic business corporation with its principal place of
business in New York, NY.

27. Defendant Gregory Hilton is resident of the District of Columbia. He is a Director at
Next Generation Ventures.

FACTUAL BACKGROUND

28. Plaintiff is a licensed attorney admitted to practice law before a mix of 15 states, federal
courts and agencies. Jafri grew up as a Pakistani-American Muslim in the town of North Castle,
New York, a town that lacks racial and religious diversity. Jafri was one out of just a handful of
POCs and Muslims in her school district while growing up. Her father was born in Hyderabad, India,
while her mother was born in Karachi, Pakistan.

29. Jafri, who suffered severe discrimination as a Pakistani-American Muslim in a hyper-
White town, especially post-9/11, moved away from North Castle to pursue her higher education
and a career in cities and at universities where there was more cultural, religious and racial diversity.

30. In 2018, Jafri was diagnosed with a brain tumor and returned to her hometown of North
Castle from Chicago to be close to her family and the excellent medical treatment options available
in New York City.

31. During and after Jafri’s recovery, she began to study for the bar exam. Since studying was
a full-time commitment, she occasionally drove for Uber to earn a living on her own time.

32. On March 18, 2019, Charles Wytock Wade ordered an Uber. Mr. Wade resides at 25
Trinity Lane, Pound Ridge, NY, which borders on New Canaan, CT. Mr. Wade is an 82-year-old

White male who grew up in apartheid-era South Africa, but now resides in the town of Pound Ridge,

6
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 7 of 20

NY. Mr. Wade ordered the Uber at 12:10 PM EST. Mr. Wade’s final destination on March 18,
2019 was Stamford Hospital on 166 W Broad Street. But first, he ordered the Uber to stop at Chase
Bank in New Canaan, located at 122 Main Street.

33. The entire trip, after picking up Mr. Wade in Pound Ridge, took 35 minutes and 28
seconds. Exhibit A, Snapshot of Uber Trip on 3/18/19. According to the Uber detail, this was a
“long pick-up.” Jafri had been at least 6.2 miles away from Mr. Wade’s home at the time, so it would
have taken approximately 10-15 minutes to arrive at Mr. Wade’s home for the pick-up.!* | When
Jafri dropped Mr. Wade off at Chase bank, she waited in her 2010 white, Toyota Corolla with her
car running, seated in the driver’s seat, in a zone that stated “No Parking.” Of course, Jafri had not
parked. She was clearly seated in the driver’s seat, with lights and engine on, waiting for Mr. Wade
to return.

34. At 12:48 PM EST, Defendant Pia, a white female who resides in New Canaan, handed
Jafri a ticket. Jafri took the ticket from Defendant Pia, explained to Defendant Pia that she was not
parked and was just waiting for a passenger, and Defendant Pia stated that Jafri could contest the
ticket if she liked.

35. Jafri observed that Defendant Pia drove further up Main Street and told drivers in cars that
were “standing” rather than parked to move along, without issuing those motorists tickets. Those
cars were of course of German, luxury make, while Jafri’s lower-end, Japanese vehicle stood out in
the row of BMWs and Mercedes.

36. Mr. Wade returned to the car shortly after the ticket was issued. Jafri explained to Mr.

Wade that she had been ticketed by a parking enforcement officer and that Defendant Pia had

allowed other motorists to move along though they were also standing in a “no parking” zone.

 

'3 A subpoena will be issued to Uber to get the exact detail during the course of this litigation.
f
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 8 of 20

37. Mr. Wade stated to Jafri that Jafri had been targeted because she was “black”! and stated
that New Canaan is known for being a racist town!®. While in the car with Jafri, Mr. Wade called
the Parking Commission and complained that the parking enforcement officer had targeted Jafri
because of her race, and explained that the same parking enforcement officer allowed other cars
standing in the “no parking” zone to move along. Mr. Wade stated that the parking enforcement
officer (Pia) was a racist, but the Parking Bureau did not take any action pursuant to Mr. Wade’s
phone call. Jafri completed the trip and dropped off her passenger at Stamford Hospital to visit his
sick wife.

38. Jafri requested to appeal the parking ticket. The Parking Bureau gave her a date of appeal
of May 2, 2019. Jafri informed the Parking Bureau that she could not attend on May 2, 2019. On
May 8, 2019, Keith S. Richey, Parking Commission Chairman, wrote a letter to Jafri stating that the
Parking Citation was upheld.

39. Jafri responded to Mr. Richey’s letter on May 31, 2019, reiterating to the Parking Bureau
that Pia had targeted Jafri for her race and reminding Mr. Richey that Mr. Wade had called the
Parking Bureau accusing Pia of racist targeting at the time of the citation. Jafri also informed Mr.
Richey that he had denied Jafri of due process, since she requested specifically a different date to
attend the appeal hearing.

40. Jafri received a response letter from Stacy Miltenberg dated June 20, 2019'°. She stated

that Jafri would have “one more opportunity” to appeal the ticket. Miltenberg also wrote, “Please

 

'4 Jafri is not “Black” in the sense that she is not African-American. However, Mr. Wade grew up in apartheid-
era South Africa, where an individual was referred to as “Black” if he or she is not “White.”
https://dsae.co.za/entry/black/e00797.

'S Jafri shared her distressing experiences on Twitter and received responses from a Hispanic man, who shared
the sentiment that New Canaan is known for its racism.

' Miltenberg referred to Jafri in her letter as “Mr. Jafri.” Jafri is in fact a woman, not a man, but the name
Farva Jafri is so rare in this country and obviously foreign that Miltenberg deferred to the use of the masculine

form of address.
8
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 9 of 20

email me at the below listed email address to let me know if you will be attending this meeting.”
Jafri wrote an e-mail to Defendant Miltenberg on July 3, 2019, confirming that she would attend the
Parking Bureau meeting.

41. Jafri appeared at the hearing on July 11, 2019 in New Canaan, CT, among a sea of White
individuals. The entire Parking Bureau was white, the attendees were white, even the media was
white. Perhaps the most distinctive feature of Jafri is her name — it is certainly not “Jane” or “Sally.”
In fact, Defendant Miltenberg could not even pin down Jafri’s gender from the strange name, which
is obviously Muslim and obviously not a name belonging to a White person of European descent.
After Jafri’s demand letter to New Canaan, CT and Mr. Wade’s phone call accusing the town of a
history of racial discrimination, New Canaan’s government was prepared to fight back, even with
lies.

42. On the date of Jafri’s hearing, one appeal was heard prior to Jafri’s. Three members of the
Parking Bureau were present in the front of the room — Defendants Pamela Crum, Peter Ogilvie and
Stuart Stringfellow. One Defendant, Parking Manager Stacy Miltenberg, was seated with the rest of
the audience. The first appellant to appear before the Parking Bureau was a white female who the
Parking Bureau addressed politely. The white appellant quickly presented her case, the Parking
Bureau asked questions, and no evidence or testimony was presented by the Town of New Canaan.

43. When Jafri, the only non-White person in the room, was called, she also quickly stated that
she was standing rather than parked, and the parking attendant allowed other cars that were standing
in front of hers to move along rather than ticket those cars. To Jafri’s surprise, Defendants Crum,
Ogilvie and Stringfellow told Jafri that they would be taking testimony from Defendant Pia, who
was seated in the audience. This was of course a blatant disparate treatment of Jafri, who just
witnessed absolutely no testimony being taken for the White appellant who appeared before her.

Defendants Crum, Ogilvie, Stringfellow and Pia, under color of law, were continuing to discriminate

9
Case 3:21-cv-00963-KAD Document1 Filed 07/12/21 Page 10 of 20

against Jafri because of both her race, religion and in retaliation for the demand letter Jafri sent to
Mr. Richey.

44, Defendant Pia, similar to Carolyn Bryant!’, lied when she appeared before the Parking
Bureau at the prompting of Crum, Ogilvie, Stringfellow and Miltenberg. Pia stated that when she
stopped Jafri on March 18, 2019, Jafri was seated in the passenger’s seat and was on her phone.
This conspiracy to discriminate was committed by public officials under the color of law. Defendant
Pia then stated that she was told by the Parking Bureau that Mr. Wade had called in and accused Pia
of being a racist. Pia denied that Jafri had been in the driver’s seat. The evidence from Uber (Exhibit
A), the call Mr. Wade made stating that Pia acted in a discriminatory manner against the driver of
the vehicle, and the letter Jafri sent to Mr. Richey prior to the July 11, 2019 hearing are all already
overwhelming evidence that Jafri was the driver of the car that was ticketed. Moreover, Jafri
appeared and corresponded with the Parking Bureau with respect to the ticket, an act she would not
do unless she was the motorist who would be held responsible for the ticket.

45. As Ms. Glanton states in her Chicago Tribune article, “That racist system still exists. That’s
why Derek Chauvin refused to take his knee off Floyd’s neck even though he knew he was being
filmed. Racists, especially those in uniform, know that the system almost always is on their side.
And 400 years of history proves that most white people aren’t in a hurry to reverse it.”'®

46. Defendant Pia wears that uniform, and while the individuals who instructed her to lie on
July 11, 2019 do not wear the same uniform, Defendants Crum, Ogilvie, Stringfellow and

Miltenberg, with their White Privilege and doggedly bigoted actions, certainly were on Defendant

Pia’s side.

 

'" https://www.newsobserver.com/opinion/op-ed/article13 1069649.html
'8 https://www.chicagotribune.com/columns/dahleen-glanton/ct-racism-white-people-george-floyd-
2020053 1-tmdbj520wnc7fegdargh75k4qq-story.html

10
Case 3:21-cv-00963-KAD Document1 Filed 07/12/21 Page 11 of 20

47. Jafri of course reacted to Defendant Pia’s racially-motivated lie. The white mob audience
accused Jafri of “playing the race card,” another indication of the racist fabric embedded in the
Town of New Canaan!’. As Sheree Atchenson aptly puts it, there is no such thing as “playing the
race card,” because there is not a single avenue of life where race is irrelevant. Race being
“irrelevant” is the quintessential example of individuals experiencing White Privilege, like
Defendants Crum, Ogilvie, Stringfellow, Miltenberg and Pia.

48. While Jafri argued with the town officials over Pia’s blatant lie and the Town’s complicit
cover-up and assurance that they would side with their official in uniform despite the evidence, the
media participants, namely Michael Dinan of Newshound LLC (thenewcanaanite.com), Grace
Duffield of the Stamford Advocate and the New Canaan Advertiser, Alfred Branch of patch.com
and Gregory Hilton, engaged in publishing stories that were untrue and defamatory. Grace Duffield
incorrectly “transcribed” the meeting events, publishing statements that were not made by Jafri in
some instances and not made by Pia in other instances. Michael Dinan further published statements
that were not made by Jafri in some instances and not made by Pia in other instances. Alfred Branch
and Gregory Hilton, though not present at the meeting, republished the defamatory and false
statements online. Collectively, these “Media Defendants” published stories about Jafri that
portrayed her falsely and in a false light.

49, While Jafri argued with town officials about their conspiracy to discriminate against non-
Whites, Michael Dinan hovered over Jafri with a phone camera. Dinan is at least 6-feet tall and at

the time was morbidly obese”’, with a highly intimidating stature. He approached Jafri within a few

feet, sticking a phone in her face while Jafri asked him to cease and desist.

 

19 https://www.forbes.com/sites/shereeatcheson/202 1/01/05/there-is-no-race-card-to-play-because-race-is-

intertwined-into-everything/?sh=693e75 135cc7

0 Jafri has not seen Defendant Dinan since the encounter, so she is unaware of his physical stature right now.
11
Case 3:21-cv-00963-KAD Document1 Filed 07/12/21 Page 12 of 20

50. Defendant Miltenberg, acting under color of her authority, instructed Jafri to stop speaking
about her case, Defendants’ racist activities, and leave, depriving Jafri of her right to free speech
under the First Amendment.

51. The media, of course, has a long history of publishing false statements in attempts to create
newsworthy headlines, shirking journalistic integrity. Richard Jewell was wrongly accused by the
FBI of the Centennial Park bombings, yet the media proudly destroyed his life with false accusations
and false light libels. The media portrayed Jewell as a failed law enforcement officer who “might

t.2! A large share of the American public, for this reason

have” planted a bomb just so he could find i
and rightly so, does not trust mass media.” The media has engaged in such chicanery once again
through this set of facts.

52. Before filing suit, Jafri sent a demand letter and litigation hold on July 12, 2019
to Keith S. Richey, warning him of this inevitable litigation. Jafri paid the parking ticket under

protest to ensure that she would not be subject to summons, nor would her car be subject to

impounding.

53. Plaintiff incorporates the preceding paragraphs by reference herein.
54. Defendants Crum, Pia, Stringfellow, Ogilvie, Miltenberg and the Town of New Canaan
discriminated against Plaintiff for her race and religion, while acting under color of law.

55. The Defendants’ acts were objectively unreasonable, since Defendants treated White

 

*! https://en.wikipedia.org/wiki/Richard_Jewell
2 https://news.gallup.com/poll/321 1 16/americans-remain-distrustful-mass-media.aspx
12
Case 3:21-cv-00963-KAD Document1 Filed 07/12/21 Page 13 of 20

motorists in one way, and non-White motorists in another way.

56. Defendants deprived Plaintiff of her First Amendment right to freedom of speech.

57. Defendants acted under the color of law at all times prior to and leading up to the July 11,
2019 Meeting.

58. Defendants’ deprivation of Plaintiff’s rights caused Plaintiff damages.

59. Defendants acted willfully, knowingly and purposefully and/or with deliberate
indifference to deprive Plaintiff of her Constitutional Rights. As a result of the nature of

Defendants’ conduct, Plaintiff is entitled to recover punitive damages against the Defendants.

i= ¥ Vv E i i
(Against TOWN OF NEW CANAAN)

60. Plaintiff incorporates the preceding paragraphs by reference herein.

61. The Town of New Canaan has used its employees and officers to bully, harass,
discriminate against and deprive private citizens of their civil liberties.

62. The Town of New Canaan used their officers to interfere with Plaintiff's property
interests and her liberty interests.

63. Defendant’s conduct, either in their individual acts or contribution to discrimination
and restriction of free speech, caused Plaintiff to suffer damages and be treated differently than
White counterparts.

64. In addition to the obvious violations of Plaintiff's liberty interests, Defendant deprived
Plaintiff of Due Process rights. The Town of New Canaan did not notify Plaintiff of their
presentation of a witness, and did not allow Plaintiff to supply her own witness.

65. Defendant has ignored procedural and substantive Due Process requirements in an
unlawful attempt to harass Plaintiff and keep POCs out of New Canaan, CT.

66. Defendant’s actions intentionally and willfully deprived Plaintiff of her property interests

13
Case 3:21-cv-00963-KAD Document1 Filed 07/12/21 Page 14 of 20

and Plaintiff's liberty interests without due process of law and without recourse for the arbitrary,
abusive, harassing and bigoted conduct of Defendant.

67. Defendant’s actions proximately caused damages to Plaintiff as previously alleged.

68. Defendant acted willfully, knowingly and/or purposefully, and with deliberate
indifference to deprive Plaintiff of her constitutional rights. Due to the nature of Defendant’s

conduct, Plaintiff is entitled to recover punitive damages against Defendant.

COUNT Ul— ASSAULT
69. Plaintiff incorporates the Ente carsaraphs by recreate herein.
70. Defendant intended to cause an imminent apprehension of harmful or offensive contact with
Plaintiff when, at Defendant’s large stature, he approached Jafri within a few feet.
71. Plaintiff, as a result, was put in imminent apprehension as a result of Defendant’s actions.
72. Defendant’s actions proximately caused damages to Plaintiff as previously alleged.

73. Defendant acted willfully, knowingly and/or purposefully. Due to the nature of

Defendant’ sconduct, Plaintiff is entitled to recover punitive damages against Defendant.

 

74. Plaintiff incorporates the preceding paragraphs by reference herein.

75. Defendants portrayed Plaintiff in a false light that was highly offensive to a reasonable
person, by falsely publishing statements and majorly misrepresenting Plaintiff's character.

76. Defendants acted in reckless disregard as to the falsity of the publicized matter and the false
light in which Plaintiff would be placed.

77. Defendants’ actions proximately caused damages to Plaintiff as previously alleged.

78. Defendants acted willfully, knowingly and/or purposefully. Due to the nature of
14
Case 3:21-cv-00963-KAD Document1 Filed 07/12/21 Page 15 of 20

Defendants’ conduct, Plaintiff is entitled to recover punitive damages against Defendants.

 

“4
A A A A

79. Plaintiff incorporates the preceding paragraphs by reference herein.

80. Defendants published defamatory statements in their news article. Defendants misquoted
and misstated facts.

81. Defendants identified the defamatory statements to third parties by posting the defamatory
statements in news articles and online.

82. Defendants published the defamatory statements to third parties.

83. Plaintiff's reputation suffered injury as a result of the statements.

84. Defendants acted in reckless disregard as to the falsity of the publicized matter and the false
light in which Plaintiff would be placed.

85. Defendants’ actions proximately caused damages to Plaintiff as previously alleged.

86. Defendants acted willfully, knowingly and/or purposefully. Due to the nature of

Defendants’ conduct, Plaintiff is entitled to recover punitive damages against Defendants.

JURY DEMAND

87. Plaintiff hereby demands trial by jury.

REQUEST FOR RELIEF
Plaintiff incorporates the preceding paragraphs by reference herein.

WHEREFORE, Plaintiff seeks the following relief:

I. Actual and compensatory damages sufficient to make him whole.
Il. Punitive damages against Defendants sufficient to punish them and to deter further
wrongdoing;

15
Case 3:21-cv-00963-KAD Document1 Filed 07/12/21 Page 16 of 20

II. Treble damages;

IV. — Injunctive relief sufficient to protect Plaintiff from further harassment;
V. Attorneys’ fees, litigation expenses, costs, pre- and post-judgment interest as provided by
law; and

VI. Such other and further relief as the Court deems just and proper.

Respectfully submitted,
Dated: 7/12/21

Armonk, NY

“/Farva Jafri

Pro se Litigant

Jafri Law Firm

50 Evergreen Row
Armonk, NY 10504
(800)593-7491
farva@jafrilawfirm.com

16
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 17 of 20

EXHIBIT A
Case 3:21-cv-00963-KAD Document1 Filed 07/12/21 Page 18 of 20

Trinity Ln, Pound Ridge, NY 10576, USA
W Broad St, Stamford, CT 06902, USA

r aa
New Haven

,
milterd :

  
   

Your Earnings

$30.01

Duration Distance

35min 28sec 15.7 mi

Vehicle Type UberX

Time Requested 12:10 PM

Date Requested Mon, Mar 18

Points Earned @ 0 point

Tip Included @ $5.00

Paid to you

Fare $25.01 ~
Base $0.81
Distance $11.12

15.7 mi x $0.70/mi (rounding applied)

Long Pickup - Distance $4.40
6.2 mi * $0.70/mi (rounding applied)
Case 3:21-cv-00963-KAD Document 1 Filed 07/12/21 Page 19 of 20

Long Pickup - Time

13.7 min x $0.17/min (rounding
applied)

Time
35.4 min x $0.17/min (rounding
applied)

Tip

$2.43

$6.25

$5.00

 

Your earnings

$30.01

 

Most trip earnings are based on time
and/or distance rates, plus applicable
promotions. Trip earnings will update to
include tips received after a trip. The trip
balance includes optional expenses, tax
withholdings, or refunds for costs you
paid (tolls, etc). As Uber works to improve
its marketplace, we may occasionally test
functionality and pricing for different
groups of drivers.

 

Customer payments
Customer price

Tip

$30.03

$5.00

 

Total

Includes any booking fees, pass-through
fees, amounts paid to third-parties, and
refundable costs such as tolls paid by the
customer

Paid to Uber

Service Fee

$35.03

$2.62
Case 3:21-cv-00963-KAD Document1 Filed 07/12/21 Page 20 of 20

Booking Fee $2.40

Total $5.02

Note: Negative values represents an
amount paid by Uber

More details
